Tom Glaze, Justice, dissenting. I dissent. My reason is simple. In Hall v. State, 305 Ark. 193, 805 S.W.2d 651 (1991), the court made it clear that the burden of establishing indigency is on the defendant claiming indigent status. Nonetheless, the majority opinion here has placed that burden on the State. In considering appellant’s indigent status, the trial court reviewed appellant’s indigency form which reflected he earned $300 per week and listed no debts. The court also found the appellant had misrepresented on the indigency form that he did not own any real property. In addition, the trial court found the appellant had conceded that he had employed counsel in two civil lawsuits and paid for a transcript in those proceedings. In short, the trial court held the appellant failed to show entitlement to indigency status and, therefore, had no right to appointed counsel. The majority seems to confuse the right to court-appointed counsel with whether appellant was denied a right to counsel. Here, appellant had every opportunity to obtain counsel; he simply failed to act. Appellant’s court-appointed counsel was relieved of responsibility in this matter one month from trial; thus, appellant had adequate opportunity to employ an attorney, but he made no apparent effort to obtain counsel. Instead, he moved for a continuance one week prior to trial, and the trial court, finding no reason for delay, denied the motion. In conclusion, I am aware that this court has long considered a fundamental tenet of our system of justice to be the requirement that the trial court must see that the right to counsel is carefully guarded. Murdock v. State, 291 Ark. 8, 722 S.W.2d 768 (1987). The court has also held that, if the right to counsel is waived, a voluntary and intelligent waiver must appear upon the record. Id. at 11. However, the record here tends to show the appellant has attempted to frustrate the judicial system by refusing to do anything. He offered additional evidence to prove indigency or to show he made efforts to obtain an attorney, but failed. For these reasons, I would not reverse.